United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.J., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Philadelphia, PA, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 11-1057
Issued: December 12, 2011

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

On March 24, 2011 appellant, through her attorney, filed a timely appeal from a
December 21, 2010 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying her claim that she sustained work-related cervical and right arm conditions. On appeal,
appellant asserts that the impartial medical specialist, Dr. Andrew J. Collier, Jr., was not properly
selected pursuant to OWCP procedures.1
The Board finds that this case is not in posture for decision as OWCP has not established
that Dr. Collier was properly selected as the impartial medical specialist.

1

On August 18, 2004 appellant filed an occupational disease claim for cervical and right arm conditions due to
repetitive work activities. OWCP found that there was a conflict in the medical evidence between Dr. Frederick
Lieberman, an attending Board-certified orthopedic surgeon who found that appellant sustained work-related
cervical and right arm injuries, and Dr. Robert Draper, a Board-certified orthopedic surgeon and an OWCP referral
physician who found that she did not suffer such injuries. To resolve the conflict, it referred appellant to Dr. Collier,
a Board-certified orthopedic surgeon, for an impartial examination and opinion on the cause of her claimed cervical
and right arm conditions. In July 1, 2009 and June 3, 2010 reports, Dr. Collier opined that appellant did not sustain
a work-related cervical or right arm condition. In July 28 and December 21, 2010 decisions, OWCP denied
appellant’s occupational injury claim based on the opinion of Dr. Collier.

A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of the impartial medical specialists
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that the impartial
medical specialists will be selected on a strict rotating basis in order to negate any appearance
that preferential treatment exists between a particular physician and OWCP.2
OWCP has an obligation to verify that it selected Dr. Collier in a fair and unbiased
manner. It maintains records for this very purpose.3 The current record includes a May 27, 2009
MEO23 IFECS report which states that appellant’s referee appointment was scheduled with
Dr. Collier. The record also contains two IFECS screen shots.4 The Board cannot ascertain from
these documents whether Dr. Collier was properly chosen from a rotational list after other
physicians were appropriately contacted and bypassed. These documents do not substantiate the
rotational referee selection of Dr. Collier.
The Board has placed great importance on the appearance as well as the fact of
impartiality, and only if the selection procedures which were designed to achieve this result are
scrupulously followed may the selected physician carry the special weight accorded to an
impartial specialist. OWCP has not met its affirmative obligation to establish that it properly
followed its selection procedures.
The Board will remand the case to OWCP for selection of another impartial medical
specialist. After such further development as necessary, OWCP shall issue an appropriate
decision.

2

Raymond J. Brown, 52 ECAB 192 (2001).

3

M.A., Docket No. 07-1344 (issued February 19, 2008).

4

In one screenshot, the notation “Prepay only” was made to explain why Dr. David R. Steinberg was not
selected. In the second screenshot, the notation, “Claimant [doctor appointment] letter” was made for Dr. Stuart
Trager. The screenshots did not identify the zip code locations of the offices of these physicians, specify the date or
time that the physicians were contacted or contain any reference to a rotational list system for choosing physicians.

2

IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 21, 2010 is set aside and the case remanded for further
proceedings consistent with this order of the Board.
Issued: December 12, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

